Per Curiam.
As a plaintiff in ejectment recovers on the strength of his own title alone, it is immaterial whether the paper, which was the subject of exception, was received or not. It would probably have been a defective link in the chain between the defendant and the patentee, had the defendant been the demandant and attempting to recover the possession by the force of it; but it was as sufficient for the purpose of defence that the patent showed the title to be out of the plaintiff, as it would have been had the writing in question showed .it to be in the defendant. Its competency for that purpose might be doubted; but at worst, the error, if there was one, did .not pz-ejudice the party complaining ■of it, and we reverse for nothing less than actual injury.
*480The direction was palpably right. The lines on the ground constitute the actual survey, of which the marks on the ground are the primary and best evidence — the lines on the draft being inferior and secondary. The latter, however, serve to indicate the place of a line where the footsteps of the surveyor cannot be traced. Where they can, they locate the tract without regard to the courses and distances in the draft, whose office is to serve as a guide when no other is left. This elementary principle needed not to be reasserted, and the judge below went no further.
Judgment affirmed.